Case 9:19-cv-81511-RLR Document 26 Entered on FLSD Docket 01/02/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                          for the
                                 Southern District of Florida


  LAZARO MONTERO,

         Plaintiff,

         v.                                           Civil Action: 19-cv-81511-ROSENBERG

  AARGON AGENCY, INC., and
  WELLINGTON REGIONAL MEDICAL
  CENTER, LLC,

         Defendants.

  _____________________________________/

     NOTICE OF COMPLIANCE WITH COURT’S ORDER DATED JANUARY 2, 2020
            STAYING THE CASE AND TERMINATING ALL DEADLINES

         COMES NOW Defendant, WELLINGTON REGIONAL MEDICAL CENTER, LLC

  (hereinafter “WELLINGTON”), by and through undersigned counsel, and pursuant to this

  Court’s Order Staying Case and Directing the Clerk of the Court to Close this Case for Statistical

  Purposes (hereinafter “Order”) dated January 2, 2020, gives notice that it is in compliance with

  said Order and will withhold filing its Motion to Dismiss Plaintiff’s First Amended Complaint

  for Lack of Subject Matter Jurisdiction and Failure to State a Claim Upon Which Relief Can Be

  Granted. Pursuant to the Order’s instructions at paragraphs 1 and 2, that “[t]his case is

  STAYED” and “[a]ll pending deadlines are TERMINATED”, Defendant, WELLINGTON, will

  await further instruction from the Court or reopening of this case prior to filing any further

  pleading.
Case 9:19-cv-81511-RLR Document 26 Entered on FLSD Docket 01/02/2020 Page 2 of 3



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished via Electronic mail

  on January 2, 2020, to: Service List attached.

                                                   Cohen, Blostein & Ayala PA
                                                   Counsel for Defendant Wellington Regional
                                                   100 S.E. 3rd Avenue, Suite 1100
                                                   Fort Lauderdale, FL 33394
                                                   954-449-8700 / Fax: 954-763-6093
                                                   pleadings@jaycohenlaw.com



                                                    By:    s/ Rudwin Ayala
                                                           JAY COHEN
                                                           Florida Bar No. 0292192
                                                           RUDWIN AYALA
                                                           Florida Bar No. 0084005
Case 9:19-cv-81511-RLR Document 26 Entered on FLSD Docket 01/02/2020 Page 3 of 3



                                       SERVICE LIST


                                  Lazaro Montero v. Wellington Regional Medical Center, et al.
                                                       Case No. 19-CV-81511-ROSENBERG


  Jibrael S. Hindi, Esq.
  Thomas J. Patti, Esq.
  THE LAW OFFICES OF JIBRAEL S. HINDI
  110 SE 6th Street, Suite 1744, Fort Lauderdale, FL 33301
  T: 954-907-1136/ F: 855-529-9540
  Eservice: jibrael@jibraellaw.com; tom@jibraellaw.com
  Counsel for Plaintiff


  Paul A. Herman, Esq.
  CONSUMER ADVOCATES LAW GROUP, PLLC
  4801 Linton Blvd., Suite 11A-560, Delray Beach, FL 33445
  T: 561-236-8851/ F: 561-431-2352
  Eservice: paul@consumeradvocatelaw.com
  Counsel for Plaintiff


  Joel Brown, Esq.
  FRIEDMAN & BROWN, LLC
  3323 NW 55th Street, Fort Lauderdale, FL 33309
  T: 954-966-0111
  Eservice: joel.brown@friedmanandbrown.com
  Counsel for Plaintiff
